DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An improper Final Rejection was delivered electronically on January 22, 2021.  However, the Examiner failed to indicate the status of new claims 5-24.  Therefore, the Final Rejection is being submitted again with the results of the examination of claims 5-24 and the period for reply is being restarted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0301991 to Loychik et al. (Loychik).
Claim 1

Claim 2
Loychik teaches that the system is deployed locally on the data collector, deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the collector, wherein each of the input channels correspond to a sensor located in the environment (Fig. 2A; pars. 68-77, discussion of the data collector and the cloud server).
Claim 3
With regard to providing a data collector communicatively coupled to a plurality of input channels, Loychik teaches a data collector coupled to multiple sensors (pars. 131, 132, 168, 169).  With regard to providing a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of the input channels, wherein the data acquisition circuit acquires sensor data from a first route of input channels for the plurality of input channels, Loychik teaches an apparatus with data acquisition capability that processes data from multiple sensors (pars. 46, 68, 69, 87; Figs. 1, 4A, 4B).  With regard to providing a data storage structured to store sensor specifications for sensors that correspond to the input channels, Loychik teaches that the system includes a data storage module that includes alarm information and routine information functions (pars. 87, 88, 91; Figs. 4A, 4B).  With regard to providing a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of input channels, Loychik teaches determining when alarm thresholds 
Claim 4
Loychik teaches that the instructions are deployed in one of: locally on the data collector, or deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the collector, wherein each of the input channels correspond to a sensor located in the environment (Fig. 2A; pars. 68-77, discussion of the data collector and the cloud server).
Claim 5
Loychik teaches that the group of input channels related to the first input channel receives a signal from a three-axis sensor (par. 87: Fig. 4A 3-axis accelerometer 103/104).
Claim 8
Loychik teaches that each of the plurality of input channels corresponds to a sensor located in the industrial environment (pars. 57-59, 87).
Claim 9

Claim 15
Loychik teaches that the group of input channels related to the first input channel receives a signal from a three-axis sensor (par. 87: Fig. 4A 3-axis accelerometer 103/104).
Claim 18
Loychik teaches that each of the plurality of input channels corresponds to a sensor (pars. 57-59, 87).
Claim 19
Loychik teaches that the media is deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the data collector (par. 71, 87; Fig. 2A, cloud server 16, data collectors 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of US Patent Application Publication 2010/0245105 to Smith (Smith).
Claim 6
Loychik teaches all the limitations of claim 1 upon which claim 6 depends.  Loychik does not teach that the first input channel receives a signal from a single axis sensor.  Smith teaches using a single axis sensor (par. 31).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include a single axis sensor, as taught by Smith, because a single axis sensor is one of various well known options for detecting acceleration data, and it would have been obvious to try various well known options (Smith, pars. 31, 32).
Claim 7
Loychik teaches that the group of input channels related to the first input channel receives a signal from a three-axis sensor (par. 87: Fig. 4A 3-axis accelerometer 103/104).
Claim 16
Loychik teaches all the limitations of claim 3 upon which claim 16 depends.  Loychik does not teach that the first input channel receives a signal from a single axis sensor.  Smith teaches using a single axis sensor (par. 31).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include a single axis sensor, as taught by Smith, because a single axis sensor is one of various well known options for detecting acceleration data, and it would have been obvious to try various well known options (Smith, pars. 31, 32).
Claim 17
.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik.
Claim 10
Loychik teaches all the limitations of claim 1 upon which claim 10 depends.  With regard to placing one or more of the sensors that correspond to the plurality of input channels on a portion of a machine in the industrial environment, Loychik further teaches mechanically coupling a sensor to a machine including manners known (pars. 87, 19, esp. par. 75; Fig. 2A).  Loychik does not specifically teach that the sensor is attached externally.  The Examiner takes Official Notice that attaching an accelerometer to a machine externally is well known.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include attaching a sensor to a machine externally, because then the sensor would have been easily accessible and because in some applications an external location would have been the best location for the measurement.
Claim 20
Loychik teaches all the limitations of claim 3 upon which claim 20 depends.  With regard to placing one or more of the sensors that correspond to the plurality of input channels on a portion of a machine in the industrial environment, Loychik further teaches mechanically coupling a sensor to a machine including manners known (pars. .
Claims 11-14 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of Smith.
Claim 11
Loychik along with what is well known in the art teaches all the limitations of claim 10 upon which claim 11 depends.  Loychik does not teach that the first input channel receives a signal from a single axis sensor.  Smith teaches using a single axis sensor (par. 31).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include a single axis sensor, as taught by Smith, because a single axis sensor is one of various well known options for detecting acceleration data, and it would have been obvious to try various well known options (Smith, pars. 31, 32).
Claim 12
Loychik teaches that the group of input channels related to the first input channel receives a signal from a three-axis sensor (par. 87: Fig. 4A 3-axis accelerometer 103/104).
Claim 13
Loychik along with what is well known in the art teaches all the limitations of claim 10 upon which claims 11-13 depend.  With regard to wherein the three-axis sensor and the single-axis sensor are located on an external portion of a machine in the industrial environment, Loychik further teaches mechanically coupling a sensor to a machine including manners known (pars. 87, 19, esp. par. 75; Fig. 2A).  Loychik does not specifically teach that the sensor is attached externally.  The Examiner takes Official Notice that attaching an accelerometer to a machine externally is well known.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include attaching a sensor to a machine externally, because then the sensor would have been easily accessible and because in some applications an external location would have been the best location for the measurement.
Claim 14
Loychik along with what is well known in the art teaches all the limitations of claim 10 upon which claims 11, 12 and 14 depend.  With regard to wherein the three-axis sensor and the single-axis sensor are located on an external portion of two different machines in the industrial environment, Loychik further teaches mechanically coupling a sensor to a machine including known manners of coupling (pars. 87, 19, esp. par. 75; Fig. 2A).  Loychik does not specifically teach that the sensor is attached externally.  The Examiner takes Official Notice that attaching an accelerometer to a machine externally is well known.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught 
Claim 21
Loychik along with what is well known in the art teaches all the limitations of claim 20 upon which claim 21 depends.  Loychik does not teach that the first input channel receives a signal from a single axis sensor.  Smith teaches using a single axis sensor (par. 31).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include a single axis sensor, as taught by Smith, because a single axis sensor is one of various well known options for detecting acceleration data, and it would have been obvious to try various well known options (Smith, pars. 31, 32).
Claim 22
Loychik teaches that the group of input channels related to the first input channel receives a signal from a three-axis sensor (par. 87: Fig. 4A 3-axis accelerometer 103/104).
Claim 23
Loychik along with what is well known in the art teaches all the limitations of claim 20 upon which claims 21-23 depend.  With regard to wherein the three-axis sensor and the single-axis sensor are located on an external portion of a machine in the industrial environment, Loychik further teaches mechanically coupling a sensor to a machine including manners known (pars. 87, 19, esp. par. 75; Fig. 2A).  Loychik does not specifically teach that the sensor is attached externally.  The Examiner takes Official 
Claim 24
Loychik along with what is well known in the art teaches all the limitations of claim 20 upon which claims 21, 22 and 24 depend.  With regard to wherein the three-axis sensor and the single-axis sensor are located on an external portion of two different machines in the industrial environment, Loychik further teaches mechanically coupling a sensor to a machine including known manners of coupling (pars. 87, 19, esp. par. 75; Fig. 2A).  Loychik does not specifically teach that the sensor is attached externally.  The Examiner takes Official Notice that attaching an accelerometer to a machine externally is well known.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include attaching a sensor to a machine externally, because then the sensor would have been easily accessible and because in some applications an external location would have been the best location for the measurement.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38 and 40 of copending Application No. 16/458,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘048 application teach all the limitations of the claims in the present application.
The claims of the present application correspond to the claims in the copending ‘048 applications as shown in the chart below.

Present Application
Application 16/458,048
1
38
2
40
3
38
4
40


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/458,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present applications are obvious variations of the claims in the ‘049 application.

Dependent claim 2 has additional limitations for how the method is deployed.  It is well known to deploy parts of a system or method across a network in various manners.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the invention of claim 10 in the ‘049 application to deploy parts of the system across the network in various manners, because then the system would have flexibility to perform operations depending on where processing power and loads are located.
The primary difference between independent claim 3 of the present application and claim 10 of the ‘049 patent is that the data acquisition circuit in claim 3 of the present application acquires data from a first route of input channels, and the response circuit changes of a routing of the input channels, while claim 10 of the ‘049 patent receives data from a first group of input channels and the response circuit changes the input channels being collected from a first group to an alternative group.  However, changing a routing of input channels would effectively change the group of input 
Dependent claim 4 has additional limitations for how the system is deployed.  It is well known to deploy parts of a system across a network in various manners.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the invention of claim 10 in the ‘049 application to deploy parts of the system across the network in various manners, because then the system would have flexibility to perform operations depending on where processing power and loads are located.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/458,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claimed inventions are obvious variations.
The claims of the present application correspond to the claims in the copending ‘366 applications as shown in the chart below.
Present Application
16/458,066
1
1
2
2
3
1
4
2


The primary difference between claim 1 in the present application and parallel claim 1 in the copending ‘066 application is that the response circuit changes a routing of the input channels in the present application, while the claims in the copending ‘066 application recite a response circuit that changes the input channels being collected.  However, since an alternate routing would result in a different group of channels, this is an obvious variation.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date to modify the claimed invention in claim 1 of the ‘066 application to change a routing of the input channels to allow more flexibility in gathering data.
Claim 2 of the present application differs from dependent claim 2 of the copending ‘366 application in the same way discussed above with regard to the independent claims.
The primary difference between claim 3 in the present application and parallel claim 1 in the copending ‘066 application is that the response circuit changes a routing of the input channels in the present application, while the claims in the copending ‘066 application recite a response circuit that changes the input channels being collected.  However, since an alternate routing would result in a different group of channels, this is an obvious variation.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date to modify the claimed invention in claim 3 of the ‘066 application to change a routing of the input channels to allow more flexibility in gathering data.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.  With regard to independent claims 1 and 3, Applicant states that the cited portions of Loychik disclose changing of a content, as opposed to a routing, of a received pre-selected subset of information.  Applicant states that Loychik discloses changing the information that is received while embodiments of Applicant’s invention, as currently claimed, maintain the information that is received but change the path by which the information is transported, i.e. routed.  Applicant refers to the paragraph 1000 of the current Application, as filed, where, in embodiments, the response circuit may change the routing of input channels if a communication parameter, e.g., network connection and/or bandwidth availability is not satisfactory.  However, the claims and the Specification suggest that an alternate routing may be a change in the group of input channels, and receiving data from a different input channel would be a different route since the data is coming from a different channel.  Claim 1 recites that the alternate routing of input channels comprise the first input channel and a group of input channels related to the first input channels.  The group of input channels is not specified to be the same as the first group of input channels or the input channels that are received using the first route.  Further, paragraph 254 of the Specification .
The Examiner notes that even if the claims were amended to specify that the routing is limited to changing the path of data from a specific sensor through the network to the data acquisition circuit, the prior art teaches such route adjustment.  Gelenbe et al. ( “Adaptive QoS Routing for Significant Events in Wireless Sensor Networks”, 2008, 5th IEEE International Conference on Mobile Ad Hoc and Sensor Systems, Atlanta, GA, 10/28/2008, pp. 410-415) teaches changing the path of data through a network based on network conditions (page 411, Section I. B. and page 412, Section II. B.).  One of ordinary skill in the art would have been motivated to modify Loychik to include changing the path of data through a network to avoid congestion at a preferred location in the network.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864